Exhibit 10.1

 

SETTLEMENT AGREEMENT AND RELEASE

 

It is hereby agreed by and among the parties herein as follows:

 

1.                                      Parties and Effective Date

 

1.1.                            “AIG” shall mean American International
Group, Inc.

 

1.2.                            “Plaintiffs” shall mean (i) AIG and
International Lease Finance Corporation (“ILFC”), on behalf of and including
themselves and all their present or former parents, direct and indirect
subsidiaries, divisions, and affiliates, (ii) current and former employees,
directors, officers, shareholders, partners, managers, investors, principals,
attorneys, accountants, auditors, insurers, representatives, independent
contractors, vendors, suppliers, servants and agents of the entities described
in the foregoing clause (i) (for the avoidance of doubt, such employees,
directors, officers, shareholders, partners, managers, investors, principals,
attorneys, accountants, auditors, insurers, representatives, independent
contractors, vendors, suppliers, servants and agents only constitute
“Plaintiffs” in their capacity as such of (and for) an entity identified in
clause (i) and not otherwise), and (iii) the predecessors, successors, heirs,
and assigns of each of the Persons described in the foregoing clauses (i) and
(ii).

 

1.3.                            “ALC” shall mean (i) Air Lease Corporation on
behalf of and including itself and all its present or former parents, direct and
indirect subsidiaries, divisions, and affiliates, (ii) current and former
employees, directors, officers, shareholders, partners, managers, investors,
principals, attorneys, accountants, auditors, insurers, representatives,
independent contractors, vendors, suppliers, servants and agents of the entities
described in the foregoing clause (i) (for the avoidance of doubt, such
employees, directors, officers, shareholders, partners, managers, investors,
principals, attorneys, accountants, auditors, insurers, representatives,
independent contractors, vendors, suppliers, servants and agents only constitute
“ALC” in their capacity as such of (and for) an entity identified in clause
(i) and not otherwise), and (iii) the predecessors, successors, heirs, and
assigns of each of the Persons described in the foregoing clauses (i) and (ii).

 

1.4.                            “The Leonard Green Defendants” shall mean
(i) Leonard Green & Partners, L.P., Green Equity Investors V, L.P., and Green
Equity Investors Side V, L.P. on behalf of and including themselves and all
their present or former parents, direct and indirect subsidiaries, general
partners, limited partners, divisions, and affiliates, (ii) current and former
employees, directors, officers, shareholders, partners, managers, investors,
principals, attorneys, accountants, auditors, insurers, representatives,
independent contractors, vendors, suppliers, servants and agents of the entities
described in the foregoing clause (i) (for the avoidance of doubt, such
employees, directors, officers, shareholders, partners, managers, investors,
principals, attorneys, accountants, auditors, insurers, representatives,
independent contractors, vendors, suppliers, servants and agents only constitute
“Leonard Green” in their capacity as such of (and for) an entity identified in
clause (i) and not otherwise), and (iii) the predecessors, successors, heirs,
and assigns of each of the Persons described in the foregoing clauses (i) and
(ii).

 

1

--------------------------------------------------------------------------------


 

1.5.                            “The Individual Defendants” shall mean
(i) Steven Udvar-Házy, John Plueger, Marc Baer, Grant Levy, Michael Bai, Housni
Chraibi, Chi Yan, Robert McNitt, Jenny Van Le, Lance Pekala, and William
MacCary, and (ii) attorneys, accountants, auditors, insurers, representatives,
and agents of each of the Persons described in the foregoing clauses (i) (for
the avoidance of doubt, such employees, attorneys, accountants, auditors,
insurers, representatives and agents only constitute “Individual Defendants” in
their capacity as such of (and for) an entity identified in clause (i) and not
otherwise), and (iii) the predecessors, successors, heirs, and assigns of each
of the Persons described in the foregoing clauses (i) and (ii).

 

1.6.                            “Defendants” shall mean ALC, the Leonard Green
Defendants, and the Individual Defendants.

 

1.7.                            This Settlement Agreement and Release (this
“Agreement”) is made and entered into as of the 22nd day of April 2015 (the
“Effective Date”), by and between AIG, ILFC, AerCap Holdings N.V. (“AerCap”),
ALC, the Leonard Green Defendants, and the Individual Defendants.  The above
parties are sometimes referred to in this Agreement individually as “Party” or
collectively as “the Parties.”

 

2.                                      Background Facts

 

This Agreement is made in light of the following facts:

 

2.1.                            On April 24, 2012, AIG and ILFC filed a lawsuit
against ALC, Steven Udvar-Házy, John Plueger, Grant Levy, Marc Baer, Robert
McNitt, William MacCary, Jenny Van Le, Chi Yan, Michael Bai, Lance Pekala, and
Housni Chraibi in Los Angeles Superior Court.  That lawsuit was captioned
American International Group and International Lease Finance Corporation v. Air
Lease Corporation, Steven Udvar-Hazy, John Plueger, Marc Baer, Grant Levy,
Michael Bai, Housni Chraibi, Lance Pekala, Chi Yan, Robert McNitt, Jenny Van Le,
William MacCary and Does 1-20, Los Angeles Superior Court Case No. BC483370. 
The lawsuit alleged the following causes of action: Breach of Fiduciary Duty,
Aiding and Abetting Breach of Fiduciary Duty, Breach of Duty of Loyalty, Aiding
and Abetting Breach of Duty of Loyalty, Misappropriation of Trade Secrets, and
Violations of Penal Code Section 502, Labor Code Section 2834, Labor Code
Section 2856, Labor Code Section 2863, Labor Code Section 2857, and California
Business & Professions Code 17200.  Not all Defendants were named in all causes
of action.

 

2.2.                            On August 15, 2013, ALC filed cross claims
against AIG and ILFC (“Cross-Complaint”).  ALC alleged the following causes of
action:  Breach of Contract for the Sale of Goods, California Business and
Professions Code Section 17200, Breach of Written Contract, Intentional
Interference with Contractual Relations, Intentional Interference with
Prospective Economic Relations, and Declaratory Judgment.  On November 14, 2013,
ALC filed its Second Amended Cross-Complaint that alleged Breach of Contract for
the Sale of Goods.  The above-referenced lawsuit, including as amended, together
with the Cross-Complaint, including as amended, shall be referred to as “the
Litigation” throughout this Agreement.

 

2.3.                            In response to the Complaints as amended in this
Litigation, Defendants answered, denied the causes of action, and asserted
affirmative defenses.  In response to the Cross-Complaint as amended in this
Litigation, Plaintiffs answered, denied the causes of action, and asserted
affirmative defenses.

 

2

--------------------------------------------------------------------------------


 

2.4.                            On August 1, 2014, AIG and ILFC dismissed Lance
Pekala without prejudice from the Litigation.

 

2.5.                            On April 23, 2014, AIG and ILFC filed their
Fifth Amended Complaint adding Leonard Green & Partners, L. P. as a defendant in
the Litigation.  By the Seventh Amended Complaint, filed on January 2, 2015,
Green Equity Investors V, L.P. and Green Equity Investors Side V, L.P. were
added as defendants in the Litigation.  The causes of action against ALC, the
Individual Defendants, and the Leonard Green Defendants were as follows:  Breach
of Fiduciary Duty, Aiding and Abetting Breach of Fiduciary Duty, Conspiracy to
Breach Fiduciary Duty, Breach of the Duty of Loyalty, Aiding and Abetting Breach
of the Duty of Loyalty, Conspiracy to Breach the Duty of Loyalty, Intentional
Interference with Prospective Economic Relations, Aiding and Abetting
Intentional Interference with Prospective Economic Relations, Conspiracy to
Intentionally Interfere with Prospective Economic Relations, Negligent
Interference with Prospective Economic Relations, Misappropriation of Trade
Secrets, Violation of Penal Code Section 502, Conversion, Conspiracy to Commit
Conversion, Breach of Contract, and Violation of Business and Professions Code
Section 17200.  Not all Defendants were named in all causes of action.

 

2.6.                            Since the filing of the lawsuit, a subsidiary of
AerCap, on or about May 15, 2014, purchased ILFC from AIG.  For purposes of this
Agreement, AerCap and each of its direct and indirect subsidiaries and
affiliates is therefore a parent and/or affiliate of ILFC as those terms are
used in paragraph 1.2 above and is therefore providing and receiving the
releases and covenants not to sue in paragraphs 5.1, 5.2, 5.3 and 5.4  below. 
Notwithstanding AerCap’s purchase of ILFC from AIG, AIG represents that AIG,
pursuant to the terms of a Joint Litigation Agreement between AIG and ILFC
amended and restated as of May 14, 2014, retained control of the Litigation and
any decision or consent to a settlement, compromise or discharge of the
Litigation and is entitled to all amounts received by AIG and/or ILFC in a
settlement or compromise of the Litigation.

 

3.                                      Purpose of this Agreement

 

3.1.                            The Parties now desire to fully and finally
settle the Litigation and all related claims on the terms and conditions set
forth in this Agreement. It is the intent of the Parties that there be a
complete and global resolution of all potential and actual claims related to the
facts and allegations in the Litigation, including claims not yet asserted
against other parties.  By way of example, this would include but not be limited
to claims against former ILFC employees, related to the facts and allegations in
the Litigation, who left ILFC to join ALC and other investors, banks, real
estate agents, and consultants who worked with ALC and its founders, but who
have not yet been named as a defendant in the Litigation.  This would also
include any claims against any current or former AIG or ILFC employees, related
to the facts and allegations in the Litigation, who did not leave ILFC to join
ALC.

 

3

--------------------------------------------------------------------------------


 

3.2.                            The Parties acknowledge and agree that the
execution of this Agreement by the Parties is for settlement purposes only and
is intended solely as a compromise of claims, cross-claims, and defenses that
the Parties recognize they would have contested had the Litigation not settled,
and that no Party admits any wrongdoing or liability with respect to any matter
alleged in the Litigation.  This settlement of claims in the Litigation among
the Parties is voluntary and does not and shall not constitute an admission or
other basis for liability by any of the Parties or an admission of the existence
of any facts upon which liability could be based.

 

4.                                      Agreements and Undertakings

 

In light of the foregoing and in consideration for the releases, agreements,
representations, warranties and undertakings set forth in this Agreement, the
Parties agree as follows:

 

4.1.                            Within three (3) business days of the Effective
Date, the Parties shall file in Los Angeles Superior Court a joint stipulation
of dismissal with prejudice of all claims and cross-claims set forth in the
Litigation, in the form attached hereto as Exhibit A.  In addition, within three
(3) business days of the Effective Date, AIG and ILFC shall file in the
California Court of Appeal a notice of dismissal of the pending petition for
writ of mandamus, Case No. B258943, related to this Litigation, in the form
attached hereto as Exhibit B.

 

4.2.                            In full and final settlement of all of AIG and
ILFC’s claims in and related to the Litigation, ALC covenants and agrees to pay
AIG the sum of $72 million, to be paid in two equal installments as follows:

 

(a)                                 By no later than June 30, 2015, ALC will
cause to be delivered to AIG the sum of $36 million.  Such payment shall have
been made by ALC by wire transfer to the account set forth in Exhibit C (the
“Account”).

 

(b)                                 By no later than September 30, 2015, ALC
will cause to be delivered to AIG the additional sum of $36 million by wire
transfer to the Account.

 

4.3.                            Subject to the provisions of section 5.5
(ii) below, the monetary consideration set forth in paragraph 4.2 hereby
constitutes the sole and entire payment to be made in settlement of the released
claims, and AIG, ILFC, and AerCap, on the one hand, and Defendants, on the other
hand, will not attempt to collect from each other their attorney’s fees and
expenses in connection with any matters related to this dispute and/or this
settlement.

 

4.4.                            No Party shall make any disclosure, or comment
publicly or privately with third parties, about this Agreement or the
settlement, except (a) as provided in paragraph 4.5 below, (b) on a need-to-know
basis to the Parties’ respective accountants, financial advisors, attorneys,
auditors, insurers and their claims representatives and reinsurers, officers,
directors, partners, general partners, limited partners, and employees provided
such persons are subject to confidentiality obligations; (c) as necessary to
comply or enforce the terms of the Agreement; (d) as required by a discovery
request, subpoena, question during testimonial proceedings, or similar
procedure; (e) public securities filings summarizing the terms of this Agreement
(without additional comment), including a copy of this Settlement Agreement;
(f) as any Party deems necessary under any law, rule, accounting rule, tax
rule or regulation, including, but not limited to, federal or state securities
laws; (g) in response to a request made by a Governmental

 

4

--------------------------------------------------------------------------------


 

Authority having jurisdiction over any Party; (h) to any agency or auditor that
supervises, regulates, or audits any Party; (i) as otherwise required by law;
(j) to the extent necessary or advisable for the purpose of financial reporting,
including SEC and regulatory filings; or (k) as mutually agreed upon in a
writing signed by all of the Parties.

 

4.5.                            Any public comments from the Parties regarding
the resolution of this matter will be limited to a statement that the matter has
been resolved and the Litigation has concluded.

 

4.6.                            The Parties agree that they will make no direct
or indirect publication of any statements intended to be derogatory of the other
Party’s claims and defenses asserted in the Litigation.

 

5.                                      Releases

 

5.1.                            In consideration for the payment set forth
above, Plaintiffs hereby release and forever discharge all persons, including
but not limited to ALC, the Individual Defendants, and the Leonard Green
Defendants (collectively, the “Defendant Releasees”), of and from any and all
claims, losses, debts, charges, damages, demands, obligations, indemnities,
causes of action, lawsuits, liabilities, breaches of duty, misfeasance,
malfeasance, promises, controversies, contracts, judgments, awards, penalties,
costs, and expenses, of whatever nature, type, kind, description or character,
whether known or unknown, suspected and unsuspected, including malicious
prosecution and abuse of process and including but not limited to any claims
that Plaintiffs could assert at common law or by any statute, rule, regulation,
ordinance or law, whether federal, state or local, or on any other grounds
whatsoever, which Plaintiffs do, did, or might have, own, or hold, from the
beginning of time through the Effective Date, that arise out of or relate to the
allegations in the Complaint and Cross-Complaint in the Litigation, including
any amendments, to any fact revealed in the course of discovery in the
Litigation that relates to the Litigation, or to any act or omission in the
conduct of the Litigation or this settlement.

 

5.2.                            In consideration for the covenants set forth
above, Plaintiffs hereby covenant not to sue any Defendant Releasee, or
otherwise assert against any Defendant Releasee any claims, damages, demands, or
causes of action, lawsuits, judgments, awards, penalties, costs, and expenses,
of whatever nature, whether known or unknown, from the beginning of time through
the Effective Date, that arise out of or relate to the allegations in the
Complaint and Cross-Complaint in the Litigation, including any amendments, to
any fact revealed in the course of discovery in the Litigation that relates to
the Litigation, or to any act or omission in the conduct of the Litigation or
this settlement.

 

5.3.                            In consideration for the releases and covenants
set forth above, Defendants hereby release and forever discharge all persons,
including but not limited to Plaintiffs (collectively, the “AIG Releasees”), of
and from any and all claims, losses, debts, charges, damages, demands,
obligations, indemnities, causes of action, lawsuits, liabilities, breaches of
duty, misfeasance, malfeasance, promises, controversies, contracts, judgments,
awards, penalties, costs, and expenses, of whatever nature, type, kind,
description or character, whether known or unknown, suspected and unsuspected,
including malicious prosecution and abuse of process and including but not
limited to any claims that Defendants could assert at common law or by any
statute, rule, regulation, ordinance or law, whether federal, state or local, or
on any other grounds whatsoever,

 

5

--------------------------------------------------------------------------------


 

which Defendants do, did, or might have, own, or hold, from the beginning of
time through the Effective Date, that arise out of or relate to the allegations
in the Complaint and Cross-Complaint in the Litigation, including any
amendments, to any fact revealed in the course of discovery in the Litigation
that relates to the Litigation, or to any act or omission in the conduct of the
Litigation or this settlement.

 

5.4.                            In consideration for the covenants set forth
above, Defendants hereby covenant not to sue any AIG Releasee, or otherwise
assert against any AIG Releasee any claims, damages, demands, or causes of
action, lawsuits, judgments, awards, penalties, costs, and expenses, of whatever
nature, whether known or unknown, from the beginning of time through the
Effective Date, that arise out of or relate to the allegations in the Complaint
and Cross-Complaint in the Litigation, including any amendments, to any fact
revealed in the course of discovery in the Litigation that relates to the
Litigation, or to any act or omission in the conduct of the Litigation or this
settlement.

 

5.5.                            Notwithstanding any other provision of this
Agreement, nothing herein shall restrict in any way Defendants’ right to pursue
any insurance claims they may have relating to this settlement or to the
Litigation, except that (i) Defendants may not pursue any insurance coverage
claim against any insurer with which ALC has an insurance policy that is
currently an AIG-affiliated insurer relating to this settlement or the
Litigation, and (ii) AIG and ALC represent to each other that, based on their
respective reasonable due diligence, each is unaware of any reinsurance contract
issued by any AIG-affiliated entity that would require AIG to reimburse any of
ALC’s insurers for any insurance claim paid to any Defendant relating to this
settlement or the Litigation.

 

5.6.                            WAIVER OF CIVIL CODE SECTION 1542:  The Parties
specifically understand, acknowledge and agree that this is a full and final
release, applying to any and all of the claims released in paragraphs 5.1 and
5.3 above.  The Parties, having been fully advised by counsel, hereby expressly
waive any right or benefit of the provisions of Section 1542 of the California
Civil Code, which provides as follows, and under all federal, state and
common-law statutes or principles of similar effect:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

5.7.                            Each of the Parties acknowledges the inclusion
of unknown claims in the releases was separately bargained for and was an
essential element of the settlement.

 

5.8.                            Nothing in the Settlement Agreement will release
or serve as a bar to (i) any claims based on any actions by the Parties that
occur after the Effective Date or (ii) any claims alleging breach of the
Settlement Agreement.

 

6

--------------------------------------------------------------------------------


 

6.                                      Warranties of Authority and
Nonassignment

 

6.1.                            Each of the Parties to this Agreement warrants
that said Party has full authority to enter into this Agreement, to make the
releases and covenants set forth in paragraphs 5.1 to 5.6, and to enter into the
obligations set forth in this Agreement. The Parties hereby warrant that they
have not assigned or transferred any claim to any other party or person, and
that no other consents, approvals, authorizations, releases or settlements are
necessary from any other person or entity to release and discharge completely
the other Parties from the claims specified above.

 

7.                                      Further Representations and Warranties

 

7.1.                            In entering into this Agreement, the Parties
represent and warrant that they have fully discussed and reviewed all aspects of
this Agreement with their counsel; that they have carefully reviewed and
understand all of the provisions of this Agreement; and that they are freely,
knowingly, and voluntarily entering into this Agreement without any form of
duress.

 

7.2.                            In entering into this Agreement, all Parties
represent and warrant that they have made such investigation of the facts
pertaining to this settlement and this Agreement as they deem necessary and that
they are not relying on and have not relied upon any representation or statement
made by any other Party or by any person affiliated with or representing any of
the other Parties with respect to any of the facts involved in the disputes
compromised or with regard to the claims or asserted claims of either.

 

8.                                      Alternative Dispute Resolution

 

8.1.                            In the event any dispute, claim or controversy
arising out of or relating to this Agreement or the breach, termination,
enforcement, interpretation or validity thereof, should arise between the
Parties, the Parties shall make a good faith effort to resolve the dispute,
claim or controversy informally through direct communication between the Parties
before resorting to the Alternative Dispute Resolution procedure specified in
paragraphs 8.2 to 8.5.

 

8.2.                            The Parties agree that any and all disputes,
claims or controversies arising out of or relating to this Agreement or the
breach, termination, enforcement, interpretation or validity thereof, that
cannot, within 7 calendar days of being raised, be resolved informally through
direct communication between the Parties, shall be submitted to Robert Meyer at
Loeb & Loeb, for a confidential mediation in Los Angeles, California, and if the
matter is not resolved through a good faith and expedited mediation effort, then
it shall be submitted to an arbitrator for final and binding arbitration
pursuant to the arbitration provisions set forth in paragraphs 8.3-8.4 below. 
If Mr. Meyer is not available for a mediation, the Parties will jointly petition
Mr. Meyer to select a neutral mediator.  Any Party may commence mediation by
providing to Mr. Meyer and the other Party a written request for mediation,
setting forth the subject of the dispute and the relief requested. All offers,
promises, conduct and statements, whether oral or written, made in the course of
the mediation by any of the Parties, their agents, employees, experts and
attorneys, and by the mediator or his employees, are confidential, privileged
and inadmissible for any purpose to the full extent provided by California law.

 

7

--------------------------------------------------------------------------------


 

8.3.                            Any Party may initiate arbitration with respect
to the matters submitted to mediation by filing a written demand for arbitration
at any time following fourteen (14) days after the initial mediation session or
forty-five (45) days after the date of filing the written request for mediation,
whichever occurs first.  The mediation may continue after the commencement of
arbitration if the Parties so desire.  The provisions of this section 8 may be
enforced by any court of competent jurisdiction, and if a Party refuses to
mediate or arbitrate, the Party seeking enforcement shall be entitled to an
award of all costs, fees and expenses, including attorneys’ fees, to be paid by
the party against whom enforcement is ordered.

 

8.4.                            Any dispute, claim or controversy arising out of
or relating to this Agreement or the breach, termination, enforcement,
interpretation or validity thereof, that cannot be resolved through the meet and
confer and mediation methods specified in paragraphs 8.1 to 8.3, including the
determination of the scope or applicability of this Agreement to arbitrate,
shall be determined by final and binding arbitration in Los Angeles, California,
before an agreed upon arbitrator.  If the Parties cannot agree upon an
arbitrator, the JAMS rules for arbitrator selection shall apply.  The
arbitration shall be governed by the JAMS Streamlined Arbitration Rules &
Procedures.  The arbitration proceedings between the Parties shall be kept
confidential.  Notwithstanding the foregoing, the fact of the arbitration
between the Parties and the arbitrator’s decision (i.e., the final award) shall
not be confidential.  The arbitrator shall be empowered to award, without
limitation, any interim or permanent injunctive or equitable relief that would
be available in a court of competent jurisdiction. The arbitrator may, in the
award, allocate all or part of the costs of the arbitration, including the fees
of the arbitrator and the reasonable attorneys’ fees of the prevailing party. 
Judgment on the award may be entered under seal in any court having
jurisdiction. This clause shall not preclude the Parties from seeking
provisional remedies in aid of arbitration from a court of appropriate
jurisdiction.  The provisions of this clause may be enforced by any court of
competent jurisdiction, and the Party seeking enforcement shall be entitled to
an award of all costs, fees and expenses, including attorneys’ fees, to be paid
by the Party against whom enforcement is ordered.  Notwithstanding Section 12
below, this Section 8 shall be governed by the Federal Arbitration Act, 9 U.S.C.
§ 1 et seq.

 

8.5.                            Notwithstanding the foregoing, with respect only
to any breaches of the confidentiality terms set forth in paragraphs 4.4-4.6
above, the parties agree that Robert Meyer at Loeb & Loeb acting as an
arbitrator shall make a final and binding determination of any disputes. 
Mr. Meyer shall have the authority to order the Parties to provide any discovery
or information he deems appropriate to determine the fact and scope of any
alleged breach of those terms.  Mr. Meyer shall also have the authority to order
any remedy he deems appropriate to address any such breach, including issuing a
public statement to correct any misimpression of the facts and circumstances
relating to the settlement created by such breach, or the disclosure of
information necessary to reasonably respond to the breach.

 

9.                                      Performance of Agreement

 

9.1.                            The Parties each agree to perform all acts and
execute, deliver and file all documents necessary to carry out the provisions,
purposes and intent of this Agreement.

 

8

--------------------------------------------------------------------------------


 

10.                               Successors In Interest

 

10.1.                     This Agreement shall be binding upon and shall inure
to the benefit of each of the Parties hereto and each of their respective
successors in interest and assigns.

 

11.                               Mutually Drafted Settlement Agreement

 

11.1.                     Each of the Parties hereto has been fully and
competently represented by counsel of its own choosing in the negotiation and
preparation of this Agreement.  Accordingly, the Parties agree that the rule of
construction of contracts resolving any ambiguities against the drafting party
shall be inapplicable to this Agreement.  Each of the Parties hereto further
acknowledges that it has read this entire Agreement and fully understands its
terms, conditions and effects.

 

12.                               California Law

 

12.1.                     All questions with respect to the construction of this
Agreement, and the rights and liabilities of the Parties hereto, shall be
governed by and construed in accordance with the laws of the State of California
without reference to conflicts of law principles or rules.

 

13.                               Entire Agreement

 

13.1.                     This Agreement, including Exhibits, contains the
entire agreement of the Parties relating to the subject matters addressed herein
and may not be modified or amended except by a further document in writing
signed by the Parties. In executing this Agreement and making the settlement
contained herein, none of the Parties is relying upon any promise,
representation or statement not contained within this Agreement.

 

14.                               Headings

 

14.1.                     Paragraph headings are for convenience only and are
not part of the Agreement.

 

15.                               Counterparts

 

15.1.                     The Parties may execute this Agreement in
counterparts, each of which shall be deemed an original or the equivalent
thereof. Signatures by facsimile or in electronic form (including in PDF form)
are binding, and the Parties will exchange duplicate original signatures
promptly after execution of this Agreement.

 

16.                               Notice

 

16.1.                     All notices under this Agreement shall be sent by
email and U.S. mail to the following:

 

9

--------------------------------------------------------------------------------


 

To AIG:

Michael Leahy

Deputy General Counsel

AIG

80 Pine Street

New York, New York 10005

 

Copies to:

Michael Carlinsky

Quinn Emanuel Urquhart & Sullivan

51 Madison Avenue

New York, New York 10010

michaelcarlinsky@quinnemanuel.com

 

To ILFC:

Scot Kennedy

Vice President

International Lease Finance Corporation

10250 Constellation Boulevard

31st Floor

Los Angeles, CA 90067

(310) 788-1999

skennedy@aercap.com

 

Copies to:

Keith Hallam

Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, New York 10019-7475

(212) 474-1000

khallam@cravath.com

 

To AerCap:

AerCap House

Stationsplein 965

1117 CE Schipol

The Netherlands

Attention:   Scot Kennedy, Vice President Legal

+31 20 655 9655

skennedy@aercap.com

 

Copies to:

Keith Hallam

Cravath, Swaine & Moore LLP

 

10

--------------------------------------------------------------------------------


 

825 Eighth Avenue

New York, New York 10019-7475

(212) 474-1000

khallam@cravath.com

 

To ALC:
Carol Forsyte
General Counsel, Air Lease Corporation
2000 Avenue of the Stars, Suite 1000N
Los Angeles, CA 90067
(310) 553-0555
cforsyte@airleasecorp.com

 

Copies to:

Carolyn Hoecker Luedtke
Munger, Tolles & Olson LLP
560 Mission Street, 27th Floor
San Francisco, CA  94105
(415) 512-4027
Carolyn.Luedtke@mto.com

 

To the Leonard Green Defendants:
Adrian Maizey

Chief Operating Officer

Leonard Green & Partners, L.P.

11111 Santa Monica Blvd., Suite 2000

Los Angeles, CA 90025

(310) 954-0414

amaizey@leonardgreen.com

 

Copies to:
Michael Bruce Abelson

Susan P. Welch

Abelson Herron Halpern LLP

333 S. Grand Ave., #1550

Los Angeles, CA  90071

(213) 402-1900

mabelson@abelsonherron.com

swelch@abelsonherron.com

 

To Steven Udvar-Házy:
Air Lease Corporation

2000 Avenue of the Stars, Suite 1000N

Los Angeles, CA  90067

310-553-0555

 

11

--------------------------------------------------------------------------------


 

Copies to:

Bert Deixler

Kendall Brill & Klieger LLP

10100 Santa Monica Blvd., Suite 1725

Los Angeles, California 90067

(310) 272-7910

bdeixler@kbkfirm.com

 

To John Plueger:
Air Lease Corporation

2000 Avenue of the Stars, Suite 1000N

Los Angeles, CA  90067

310-553-0555

 

Copies to:
Alexander Cote

Scheper Kim & Harris LLP

One Bunker Hill

601 West Fifth Street, 12th Floor

Los Angeles, CA  90071-2025

(213) 613-4660

acote@scheperkim.com

 

To Grant Levy:
Air Lease Corporation

2000 Avenue of the Stars, Suite 1000N

Los Angeles, CA  90067

310-553-0555

 

Copies To:

Alexander Cote

Scheper Kim & Harris LLP

One Bunker Hill

601 West Fifth Street, 12th Floor

Los Angeles, CA  90071-2025

(213) 613-4660

acote@scheperkim.com

 

To Marc Baer:
Air Lease Corporation

2000 Avenue of the Stars, Suite 1000N

Los Angeles, CA  90067

310-553-0555

 

Copies To:
Alexander Cote

Scheper Kim & Harris LLP

 

12

--------------------------------------------------------------------------------


 

One Bunker Hill

601 West Fifth Street, 12th Floor

Los Angeles, CA  90071-2025

(213) 613-4660

acote@scheperkim.com

 

To Michael Bai:
Air Lease Corporation

2000 Avenue of the Stars, Suite 1000N

Los Angeles, CA  90067

310-553-0555

 

Copies to:
Daniel J. Woods

Musick, Peeler & Garrett LLP

One Wilshire Boulevard, Suite 2000

Los Angeles, CA  90017

(213) 629-7622

d.woods@mpglaw.com

 

To Chi Yan:
Air Lease Corporation

2000 Avenue of the Stars, Suite 1000N

Los Angeles, CA  90067

310-553-0555

 

Copies To:

Daniel J. Woods

Musick, Peeler & Garrett LLP

One Wilshire Boulevard, Suite 2000

Los Angeles, CA  90017

(213) 629-7622

d.woods@mpglaw.com

 

To Housni Chraibi:
Air Lease Corporation

2000 Avenue of the Stars, Suite 1000N

Los Angeles, CA  90067

310-553-0555

 

Copies To:

Daniel J. Woods

Musick, Peeler & Garrett LLP

One Wilshire Boulevard, Suite 2000

Los Angeles, CA  90017

(213) 629-7622

 

13

--------------------------------------------------------------------------------


 

d.woods@mpglaw.com

 

To Robert McNitt:
Air Lease Corporation

2000 Avenue of the Stars, Suite 1000N

Los Angeles, CA  90067

310-553-0555

 

Copies To:

Daniel J. Woods

Musick, Peeler & Garrett LLP

One Wilshire Boulevard, Suite 2000

Los Angeles, CA  90017

(213) 629-7622

d.woods@mpglaw.com

 

To Jenny Van Le:

Air Lease Corporation

2000 Avenue of the Stars, Suite 1000N

Los Angeles, CA  90067

310-553-0555

 

Copies To:

Daniel J. Woods

Musick, Peeler & Garrett LLP

One Wilshire Boulevard, Suite 2000

Los Angeles, CA  90017

(213) 629-7622

d.woods@mpglaw.com

 

To William MacCary:
Air Lease Corporation

2000 Avenue of the Stars, Suite 1000N

Los Angeles, CA  90067

310-553-0555

 

Copies To:

Daniel J. Woods

Musick, Peeler & Garrett LLP

One Wilshire Boulevard, Suite 2000

Los Angeles, CA  90017

(213) 629-7622

d.woods@mpglaw.com

 

14

--------------------------------------------------------------------------------


 

16.2.                     Changes in the names or addresses of the
representatives set forth above may be made by a written notification to the
other party at its address set forth above (or such other addresses subsequently
designated by any Party).

 

17.                               Gender and Number

 

17.1.                     Wherever the context so requires, the singular shall
include the plural; the plural shall include the singular; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include the
masculine and feminine genders.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have agreed to and executed this
Agreement.

 

 

April 22, 2015

 

 

 

By:

/s/ Michael W. Leahy

 

 

 

 

Print Name:

Michael W. Leahy, VP & Deputy GC

 

 

American International Group, Inc.

 

 

 

April 23, 2015

 

 

 

By:

/s/ W.M. Den Dikken

 

 

 

 

Print Name:

W.M. Den Dikken CEO

 

 

International Lease Finance Corporation

 

 

 

April 23, 2015

 

 

 

By:

/s/ Keith Helming

/s/ Marnix Den Heijer

 

 

 

 

Print Name:

Keith Helming
Authorised Signatory

Marnix Den Heijer
Authorised Signatory

 

 

AerCap Holdings N.V.

 

April 22, 2015

 

 

 

 

 

 

By:

/s/ Carol Forsyte

 

 

 

 

Print Name:

Carol Forsyte Executive Vice President and General Counsel

 

 

Air Lease Corporation

April 22, 2015

 

 

 

 

 

 

By:

/s/ Cody Franklin

 

 

 

 

Print Name:

Cody Franklin

 

 

Cody Franklin, Chief Financial Officer of GEI Capital V, LLC, the General
Partner of Green Equity Investors V, L.P. and Green Equity Investors Side V,
L.P.

April 22, 2015

 

 

 

 

 

 

By:

/s/ Cody Franklin

 

 

 

 

Print Name:

Cody Franklin

 

 

Cody Franklin, Chief Financial Officer, Leonard Green & Partners, L.P.

 

16

--------------------------------------------------------------------------------


 

April 22, 2015

 

 

 

By:

/s/ Steven F. Udvar-Házy

 

 

 

 

Print Name:

Steven F. Udvar-Házy

 

 

Steven Udvar-Házy

 

 

 

April 22, 2015

 

 

 

By:

/s/ John Plueger

 

 

 

 

Print Name:

John Plueger

 

 

John Plueger

 

 

 

April 22, 2015

 

 

 

By:

/s/ Grant Levy

 

 

 

 

Print Name:

Grant Levy

 

 

Grant Levy

 

 

 

April 22, 2015

 

 

 

By:

/s/ Marc Baer

 

 

 

 

Print Name:

Marc Baer

 

 

Marc Baer

 

 

 

April 22, 2015

 

 

 

By:

/s/ Michael Bai

 

 

 

 

Print Name:

Michael Bai

 

 

Michael Bai

 

 

 

April 22, 2015

 

 

 

By:

/s/ Chi Yan

 

 

 

 

Print Name:

Chi Yan

 

 

Chi Yan

 

 

 

April 22, 2015

 

 

 

By:

/s/ Housni Chraibi

 

 

 

 

Print Name:

Housni Chraibi

 

 

Housni Chraibi

 

17

--------------------------------------------------------------------------------


 

April 22, 2015

 

 

 

By:

/s/ Robert McNitt

 

 

 

 

Print Name:

Robert McNitt

 

 

Robert McNitt

 

 

 

April 22, 2015

 

 

 

By:

/s/ Jenny Van Le

 

 

 

 

Print Name:

Jenny Van Le

 

 

Jenny Van Le

 

 

 

 

 

 

April 22, 2015

By:

/s/ William MacCary

 

 

 

 

Print Name:

William MacCary

 

 

William MacCary

 

18

--------------------------------------------------------------------------------